[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT

                       ________________________                 FILED
                                                       U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                             No. 05-12292                November 1, 2005
                         Non-Argument Calendar             THOMAS K. KAHN
                       ________________________                CLERK

                    D. C. Docket No. 99-00600-CV-JAL

PHOENICIAN IMPORTS, INC.,
d.b.a. Azhar’s Oriental Rugs,

                                        Plaintiff-Counter-Defendant-Appellee,

                                  versus

FEDERAL EXPRESS, CORP.,

                                      Defendant-Counter-Claimant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________
                            (November 1, 2005)



Before TJOFLAT, BIRCH and DUBINA, Circuit Judges.

PER CURIAM:
      This is the third time we have considered an appeal in this case. Phoenician

brought its action under the Warsaw Convention and claimed damages resulting

from Federal Express’s delay and delivery of goods. On November 28, 2001, a

panel of our court affirmed the district court’s dismissal of Phoenician’s amended

complaint against Federal Express but concluded that the district court abused its

discretion in dismissing Phoenician’s amended complaint without first allowing

Phoenician leave to amend to restate its claims. Phoenician Imports, Inc. v. Fed.

Express Corp., No. 01-12417 (11th Cir. Nov. 28, 2001) (“Phoenician I”). After

Phoenician amended its complaint, the case was tried to a jury and a judgment was

entered on the jury’s verdict against Federal Express. We affirmed the district

court’s judgment entered on the jury’s verdict. Phoenician Imports, Inc. v. Fed.

Express Corp., No. 04-14767 (11th Cir. June 14, 2005) (“Phoenician II”).

      In the present appeal, Federal Express appeals the judgment of the district

court adopting a report and recommendation of a magistrate judge awarding

Phoenician attorney’s fees, costs and prejudgment interest.

      After reviewing the record, and reading the parties’ briefs, we affirm the

district court’s award of attorney’s fees based on the reasoning contained in the

report and recommendation of the magistrate judge filed on August 17, 2004, and




                                         2
on the district court’s order adopting the report and recommendation of the

magistrate judge filed on March 22, 2005.

      AFFIRMED.




                                        3